DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The arguments filed on 8/10/2022 and supplement amendments/remarks filed on 8/11/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 31-47 are pending; Claims 1-30 are cancelled; Claims 31-35 and 39-43 are amended; and Claims 31-47 are under examination.  

Withdrawal of Objections 
The objections to Claims 32-35 and 40-43 are withdrawn due to the amendment to the claims filed on 8/11/2022.

Withdrawal of Rejections
The rejection of claims 31-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the previous office action is withdrawn due to the amendment to the claims filed on 8/11/2022.
The rejection of Claims 31-33, 36-41 and 44-47 under 35 U.S.C. 103 over Harder et al. in view of Sommer is withdrawn due to the amendment to the claims filed on 8/11/2022.
The rejection of Claims 31-47 under 35 U.S.C. 103 over Harder et al. in view of Perkins et al. and Sommer is withdrawn due to the amendment to the claims filed on 8/11/2022.

Claim Rejections - 35 USC § 112, Second Paragraph
Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31 and 39 are indefinite due to the recitation of “incubating the sample with the start reagent at 37oC under the same conditions as under (a)” in the step (b) of the claims. It is noted that the reaction of the sample with the start reagent in the step (b) is different from the reaction of the sample with the activator in the step (a), because these reactions have different reactive reagents.  It is unclear how the sample in the step (b) can be incubated under the same conditions as in the step (a); and it is unclear what specific conditions the term “same conditions” refers to.  For the purpose of the examination, the phrase recited in the step (b) is interpreted as incubating the sample with the start reagent at 37oC for at least 60 seconds.
The remaining claims are rejected for depending from an indefinite claim.     
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly amended base claims 31 and 39 are directed to a method of analyzing a patient sample or identifying an anticoagulant drug in the patient sample, comprising: “incubating the sample with the activator at 37oC for at least 60 seconds” in the step (a) of the claims; and “incubating the sample with the start reagent at 37oC for at least 60 seconds” in the step (b) of the claims. Support for the claimed time range “at least 60 seconds” is not found in the disclosure of the originally filed application.  In the 8/11/2022 supplementary response, Applicant points to the Example 2 of the specification for a written description of the newly submitted amendment.  But, the Example 2 describes only an inverted PiCT assay (not a standard PiCT assay), in which the sample is incubated with the start reagent for a specific time period of 60 seconds (see para. 0075). This single time period disclosed in the example 2 is not sufficient to provide support for the claimed time range “at least 60 seconds” recited in the step (b) of the claims.  For the standard PiCT assay, it appears that [0030] and [0033] of the specification disclose, respectively, specific time periods of 180 and 160 seconds for incubating the sample with the activator. However, these specific time periods are not sufficient to provide support for the claimed time range “at least 60 seconds” recited in the step (a) of the claims. Therefore, no support is found in the specification for the claimed time range in the steps (a) and (b) of the claims. Accordingly, the base claims 31 and 39 along with their dependent claims are directed to new matter.

Response to Arguments
Applicant's arguments about the rejection of claims 31-47 under 35 U.S.C. 112(b) in the responses filed on 8/10/2022 (page 6) and 8/11/2022 (pages 6-7) have been fully considered but they are moot because the ground of the rejection in this office action is different from that of the previous office action.
Applicant's arguments about the rejections of claims 31-47 under 35 U.S.C. 103 in the responses filed on 8/10/2022 (pages 6-7) and 8/11/2022 (pages 7-9) have been fully considered but they are moot because the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633